Citation Nr: 9932389	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  93-00 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1991 rating decision of the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).  The Pittsburgh, Pennsylvania, RO, has handled 
subsequent action on this appeal.  In March 1995, the Board 
remanded this case to the RO for additional development.  In 
June 1998, the Board requested an independent medical 
opinion.  The VA obtained this medical opinion in August 
1999.  That month, a copy of the report was submitted to the 
veteran's representative.  The veteran's representative 
submitted no additional argument.  Accordingly, the Board 
will proceed with the adjudication of this claim at this 
time. 


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  The veteran has been diagnosed with post-traumatic stress 
disorder (PTSD).  

3.  The veteran served in active service during the Vietnam 
War but received no awards or decorations denoting that he 
engaged in combat with the enemy and he did not engage in 
combat with the enemy.

4.  Service records or other credible supporting evidence 
does not verify the claimed stressors.

5.  There is no diagnosis of PTSD based on a verified 
stressor and the most competent medical evidence of record 
fails to diagnose the veteran with PTSD.  

6.  The veteran clearly and unmistakably was treated for an 
anxiety condition prior to military service.

7.  Competent medical evidence of an increase in severity of 
the preexisting level of psychiatric pathology during service 
has not been presented. 

CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for an 
acquired psychiatric disability other than PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1151, 5107(a) (West 1991& Supp. 1999); 38 C.F.R. §§ 3.303, 
3.304 (1999).

4.  An acquired psychiatric disability was not incurred in or 
aggravated by service and incurrence of a psychosis during 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1111, 
1112, 1153, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.309(a) (1999).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

As noted above, the veteran served on active duty from 
February 1967 to November 1970.  A review of service 
personnel records and service medical records fails to reveal 
that the veteran engaged in combat with the enemy.  While the 
veteran did receive several awards for his service in the 
Vietnam War, none of these awards indicates direct combat 
with enemy forces.  Service personnel records do report that 
the veteran did serve in several campaigns, including the Tet 
Counteroffensive of 1968 and the Vietnam Counteroffensive, 
Phases IV through VI.  However, these awards and designations 
do not indicate direct combat with the enemy.  Individuals 
who did not engage in either direct or indirect combat with 
enemy forces during their service in the Vietnam War received 
identical citations.  Personnel records indicate that the 
veteran served as a cook helper during his active service in 
the Vietnam War.

At his enlistment evaluation in January 1967, a clinical 
medical evaluation of the veteran's psychiatric condition was 
found to be abnormal.  A mild stutter was noted.  The 
condition was found to be not disabling.  The veteran's first 
assignment abroad was in Turkey.  A review of the medical 
record indicates that on July 17, 1967, the veteran sought 
medical care because of nervousness for which he requested 
tranquilizers.  In this regard, it should be noted that this 
medical treatment was prior to the veteran's service in the 
Vietnam War.  The July 1967 report notes the veteran's 
reference to a "unstable home situation."  The veteran 
reported that he had been hospitalized and underwent 
psychiatric evaluation prior to his enlistment into the 
active service.  The veteran was diagnosed with a chronic 
anxiety reaction manifested by tremors, anxiety, stuttering, 
and a poor situational adjustment.

An outpatient record dated August 24, 1967, notes that the 
veteran reported consuming eight or more cups of coffee per 
day.  In both August and September 1967, it was reported that 
the veteran had symptoms of anxiety.  In July 1968, 
medication was prescribed.  In October 1968, it was indicated 
that the veteran's condition had not improved appreciably 
since his referral to treatment in August 1968.  It was 
recommended that arrangements be made for a rehabilitative 
transfer in an attempt to ameliorate the veteran's condition.  
In August 1969, it was reported that the veteran was nervous, 
jumpy, and having financial problems.  Emotional anxiety was 
indicated.

In the September 1970 separation evaluation, the veteran 
reported nervous trouble during his active service.  The 
examining physician noted a nervous tension with occasional 
stuttering.  However, psychiatric evaluation at that time was 
normal.  The veteran was discharged from active service in 
November 1970.

The veteran applied for VA benefits in November 1970.  
Significantly, the veteran made no reference to either PTSD 
or a psychiatric disability.  Outpatient treatment records 
were obtained at that time which make no reference to a 
psychiatric disability.  

In August 1989, nearly 20 years after his discharge from 
active service, the veteran filed a claim seeking entitlement 
to service connection for PTSD.  At this time, the veteran 
noted exposure to "almost daily" rocket and mortar fire.  
It was contended that the veteran had been exposed to intense 
rocket fire between January and March 1969.  It was also 
noted that due to these daily shelling and rocket attacks the 
veteran stayed as "high as I could on alcohol."  He 
indicated that he could not take the pressure of constant 
shelling.  

The veteran submitted a statement of his military history in 
August 1989.  At this time, he noted that he "rarely" fired 
a weapon at the enemy and that he returned fire when the 
enemy had infiltrated the perimeter of his base.  The veteran 
referred to an early morning rocket attack in which he did 
not believe he would survive.  Significantly, the veteran 
made no reference to any other stressors other than the 
rocket attacks and the returning of fire when the enemy 
infiltrated his unit's perimeter.  

Service personnel records were obtained at this time.  As 
noted above, they indicate that the veteran served as a cook 
or "cook helper" during his active service in the Vietnam 
War.  In October 1989, the RO requested the veteran submit 
medical evidence regarding treatment of his PTSD.  In October 
1989, the RO explained to the veteran that in order to find 
PTSD, the VA must establish that the veteran had a stressor 
during his active service.  At this time, contact with the 
veteran became difficult.  In a May 1990, the veteran 
indicated that he was in jail and had been moved on several 
occasions.  In January 1991, the RO reiterated its request 
for medical evidence regarding treatment for PTSD.  In 
response to this request for information, the RO received a 
statement dated February 1991.  The veteran stated that in or 
near July to September 1968, he had been based at the "Tay 
Ninh" Province along the Cambodian border.  The veteran 
reported that this camp was attacked frequently by the North 
Vietnamese Army with small arms and rocket fire.  He noted 
difficulties recalling events during his active service.  

At this time, the veteran reported that a friend of his named 
"Bill" was torn to shreds and instantly died during one of 
these rocket attacks.  In a statement of the veteran's 
military history received at the RO in February 1991, the 
veteran again reported the death of his friend Bill during a 
rocket attack.  The veteran also noted that his unit was 
under sniper fire.  At this time, the veteran reported that 
he had been wounded with shrapnel to the face during his 
active service.  Significantly, within his August 1989 
statement regarding his military history, he made no 
reference to being wounded during active service.  The 
veteran had also made no reference to the death of his friend 
Bill.

In April 1991, in connection with his claim for benefits, the 
RO arranged for the veteran to undergo a psychiatric 
evaluation.  However, that month, the veteran requested that 
his claim be postponed until he was released from prison.  

In July 1991, the veteran informed the RO that he had been 
released from prison.  A VA psychiatric evaluation was 
performed in September 1991.  At that time, the veteran 
indicated that he had symptoms of PTSD, including sleep 
disturbance, nightmares, flashbacks, irritability and the 
tendency to perform irrational acts.  Psychiatric evaluation 
at this time revealed the veteran to be in no acute distress.  
He was both polite and friendly.  His speech was coherent and 
relevant.  The veteran specifically denied hallucinations or 
delusions and his mood was appropriate.  No impairment of 
cognitive functioning was found.  The evaluator's impression 
indicated alcohol dependence and PTSD.  No basis for the 
conclusion that the veteran had PTSD was given. 

The RO initially denied the PTSD claim in November 1991.  The 
veteran appealed this decision to the Board.  In his 
September 1992 substantive appeal, the veteran stated that if 
he "had a nervous condition before I went into the service, 
the combat experiences I suffered during my tour in Vietnam 
certainly aggravated this condition," as shown by his being 
prescribed medication while in Vietnam.  The veteran again 
referred to his exposure to rocket attacks during his active 
service.

The veteran requested a hearing before a hearing officer at 
the RO.  This request was canceled in November 1992.  A 
hearing was requested before a member of the Board.  However, 
in March 1995, the veteran, through his representative, 
requested the cancellation of this hearing request.

In March 1995, the Board remanded this case to RO for 
additional development.  At this time, the Board requested 
that the veteran be asked to provide the names and addresses 
of all sources of medical treatment he has received for his 
psychiatric disorder both prior to and subsequent to his 
period of military service.  It was also requested that the 
pertinent information provided by the veteran concerning his 
experiences in Vietnam and copies of his personnel record be 
provided to the United States Army and Joint Services 
Environmental Support Group, currently referred to as the 
U.S. Armed Services Center for Research of Unit Record 
(USASCRUR), for verification of the claimed stressors.  An 
additional VA psychiatric evaluation was also requested.  

In April 1995, the RO requested the veteran to provide the 
names and addresses of all sources of medical treatment for 
his psychiatric disorder, both prior to and subsequent to his 
period of military service.  This letter was remailed to the 
veteran in May 1995.  The veteran did not specifically 
respond to this request for information.  He did indicate 
current treatment for his condition at this time.

In June 1995, the RO submitted an additional statement to the 
veteran requesting information about his medical treatment 
for his psychiatric disorder before he went into the service.  
In a statement received that month, the veteran contended 
that he did not receive treatment for his psychiatric 
disability before service.  The statement contradicts the 
July 1967 medical record, which indicates both a 
hospitalization and a psychiatric evaluation by his family 
physician prior to his enlistment into active service. 

Initially, the VA Medical Center (VAMC) assigned to 
reevaluate the veteran was unable to do so due to the 
veteran's incarceration.  However, with the assistance of the 
RO, a VA psychiatric evaluation was performed at the 
Waynesburg Maximum Security Penitentiary in Waynesburg, 
Pennsylvania, in December 1995.  At this time, the veteran 
reiterated his previous contentions.  The examiner noted the 
veteran's contention regarding extensive mortar attacks 
during his active service in the Vietnam War.  Submitted 
during this time is the record of the death of a Bill 
Ashford, Jr., who died in March 1969 during his service in 
the Vietnam.  The veteran has reported that this is the 
"Bill" he has referred to in his earlier statements.  

During the veteran's psychiatric evaluation of December 1995, 
the veteran specifically noted no difficulties prior to his 
enlistment into the active service.  The veteran did report 
going through profound periods of depression and 
incapacitation.  The veteran was diagnosed with severe PTSD 
and alcohol dependence in remission since his incarceration.  
The veteran also suffered from a comorbid major depression.  
It was reported that to self-medicate his symptoms he would 
engage in a very self-destructive course of alcohol intake.

In January 1996, USASCRUR noted that they were continuing to 
develop the veteran's case.  In April 1996, the RO received 
private medical records regarding the veteran's psychiatric 
condition from the prison in which he was currently 
incarcerated.  The prison psychiatrist reported that the 
veteran had been receiving psychiatric treatment since his 
incarceration.  It was noted that the veteran's symptoms were 
suggestive of PTSD and a bipolar disorder.  It was reported 
that the veteran witnessed one of his colleagues getting 
killed and that he had a lot of guilt and shame because he 
could not save him.  The veteran reported a history of past 
auditory hallucinations.  In previous medical evaluations, 
the veteran denied such symptoms.  The veteran was diagnosed 
with chronic PTSD and alcohol dependence, in remission.  
Outpatient treatment records in November 1993 note the abuse 
of alcohol over many years.  It was reported at that time 
that the veteran was being charged with criminal homicide of 
his landlord.  The veteran was diagnosed with both PTSD and a 
bi-polar disorder combined with alcohol dependence.  

In March 1995, the veteran reiterated his contention that 
Bill Ashford, Jr., was killed on March 21, 1969, during a 
mortar and rocket attack of his unit during the Vietnam War.  
It was indicated that in 1985, after being released from 
prison for the third time, his representative had told him to 
file the claim of PTSD.

In September 1996, the RO contacted the USASCRUR and 
requested information that would support the veteran's 
claimed stressors.  This was the second such request.  In an 
October 1996 report, USASCRUR stated that extracts of 
operational reports submitted by the 29th General Support 
Group for the period of August 1, 1968, through April 30, 
1969, verify rocket and mortar attacks against Tay Ninh, the 
documented area of the base camp location of the 228th 
Service and Supply Battalion (228th S&S Bn), the 277th S&S Bn 
and the 548th Light Equipment Maintenance Company (548th LEM 
Co) during the reporting period.  

USASCRUR provided a copy of the report of casualties in 
Vietnam, which verifies that Bill Ashford, Jr., died during 
his active service in the Vietnam War.  However, the records 
obtained by the USASCRUR clearly reveal that this serviceman 
died of an unknown illness.  The specific casualty report 
dated in March 1969 reveals that he died while sleeping in a 
base camp in March 1969.  A detailed review by the 
undersigned of the records obtained by the USASCRUR, while 
indicating that the veteran's unit was exposed to mortar and 
rocket attack, do not support the veteran's contention of 
daily or continuous bombardment by enemy forces during the 
veteran's active service.  The records indicate, at best, 
only sporadic rocket fire, if any.  

An additional VA examination was requested by the RO.  A 
December 1996 medical report was prepared by a VA 
psychiatrist who, while not able to interview the veteran, 
was able to review the report of the USASCRUR.  The 
psychiatrist noted the inconsistencies within the veteran's 
statements in light of the USASCRUR report.  It was indicated 
that the inconsistencies appeared to be falsehoods coupled 
with a very clear history of an antisocial personality 
disorder.  The examiner stated that this suggested there were 
no stressors at all and that a diagnosis of PTSD was 
"completely inappropriate."  Based on a detailed review of 
the veteran's claims folder, the examiner stated that the 
veteran suffered from a major depressive disorder, recurrent, 
of moderate intensity, secondary to the veteran's 
incarceration, chronic alcohol abuse and dependence, and an 
explosive personality disorder which was both chronic and 
severe.  A mixed personality disorder with antisocial and 
borderline paranoid traits was also noted.  The examiner 
stated, in pertinent part:

It is this examiner's opinion that the 
symptoms the [veteran] complained about 
are related either to his depression 
which is associated with his 
incarceration and/or to his Axis II [the 
personality disorder] very severe 
pathology [sic].  There is no evidence, 
in this examiner's opinion, to justify a 
diagnosis of [PTSD], either in terms of 
the symptoms that are being complained of 
or in terms of adequate stressors.  The 
stressors that the [veteran] has provided 
have proven to be absolutely incorrect, 
if not outright falsehoods and are 
consistent with his effort to manipulate 
systems and to place himself in a 
personally good, favorable light.  

The examiner also concluded that the veteran's alcoholism was 
not related to his PTSD that, in the examiner's opinion, did 
not exist.  It was indicated that the veteran had a moderate 
to severe impairment in social and occupational adaptability 
as a result of his personality disorder and an explosive 
disorder mixed with alcoholism by history.

In February 1997, the veteran contended that everything he 
had stated to the VA was "very correct."  It was noted the 
veteran did not drink until he entered the service in 1967 
and drank heavily after returning from Vietnam.  The veteran 
also reiterated the fact that his unit underwent numerous 
rocket attacks during his active service in the Vietnam War.  

The veteran's representative prepared written argument in 
July 1997.  It was noted that the USASCRUR had verified the 
extensiveness of enemy activity during the veteran's active 
service.  It was contended that this enemy activity, in and 
of itself, would have been enough to cause the veteran's 
PTSD.  It was also contended that the VA physicians' most 
recent findings reflect a definite bias against the veteran.  
It was also contended that service medical records establish 
a severe aggravation of a preexisting psychiatric disability 
that may have been a "resolved preexisting condition."  

In order to fully develop this claim, the Board requested an 
independent medical opinion in June 1998.  The independent 
medical expert was asked to indicate the likelihood that the 
veteran incurred a psychiatric disability, including PTSD, as 
a result of exposure to mortar, rocket or small arms fire 
during combat in Vietnam, or otherwise as a result of 
military service.  A medical opinion requested by the Board 
was obtained in August 1999.  The report was prepared by a 
Professor of Psychiatry at the MCP Hahnemann University.  The 
independent expert prepared an exhaustive six-page review of 
the veteran's case.  The independent expert noted that this 
evaluation did not include any direct, face-to-face 
evaluation of the veteran.  However, the examiner did have 
the opportunity to review all previous VA evaluations and all 
of the evidence cited above.  

The independent expert noted that during the fall of 1968 and 
the spring of 1969 there were very few U.S. casualties near 
the veteran's location.  It was noted that a rocket attack of 
a billeting area in March, 1969, resulted in the wounding of 
four U.S. personnel, but apparently no immediate deaths.  It 
was reported that the veteran's psychiatric problems have 
been assigned a variety of diagnoses since his late teens 
shortly after he entered the service.  Ambulatory visits had 
noted a diagnosis of a general anxiety disorder and 
alcoholism.  It was indicated that the list of the veteran's 
recent psychotropic medications raised puzzling questions 
which available records provide few answers.  He had a 
longstanding history of anxiety that was present at least as 
early as the months before his tour in Vietnam.  A family and 
personal history of alcoholism was also reported.  

Based on a detailed review of the evidence of record, the 
independent medical expert concluded that unless the veteran 
could collaborate some of the discrepancy cited above, 
including the alleged death of Bill Ashford during a rocket 
attack in 1969, it must be concluded that there was 
insufficient evidence to establish a diagnosis of PTSD for 
which he should receive a service-connected disability 
determination.  

In August 1999, the veteran's representative was provided a 
copy of the independent medical report.  At that time, the 
representative was provided 60 days to respond to this report 
with any additional evidence or argument.  No additional 
evidence or argument has been submitted either by the veteran 
or his representative.


II.  The Duty to Assist

In light of the fact that the veteran has been diagnosed with 
PTSD, the Board has found the veteran's claim of entitlement 
to service connection for PTSD is plausible and, therefore, 
well grounded under the U.S. Court of Appeals for Veterans 
Claims (Court) determination in Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Regarding the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disability, the Board must note that the veteran was treated 
for psychiatric symptoms during his active service and 
currently suffers from a psychiatric disability.  In the 
independent medical report of August 1999, the independent 
expert appears to indicate that the veteran has a 
longstanding history of anxiety that was present "at least 
as early as the months before his tour in Vietnam."  
Accordingly, in light of the Court's determination in 
Caluza v. Brown, 7 Vet. App. 498 (1995), the Board finds that 
the claim of entitlement to service connection for an 
acquired psychiatric disability other than PTSD is also well 
grounded.  See also McManaway v. West, No. 97-280 (U. S. Vet. 
App. Sep. 29, 1999).

The next question the Board must address is whether the VA 
has fulfilled its duty to assist the veteran.  In general, 
the VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.103 and 3.159 (1999).  
Complicating this issue is the fact of the veteran's 
incarceration.  As noted by the Court in Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991), in such situations the 
opportunity for face-to-face assistance is greatly reduced, 
if not eliminated; the corollary of this is the necessity of 
ensuring that all VA written communication is helpful and 
clear in explaining to the veteran what evidence he needs 
together with advice and help in obtaining it.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim including, 
but limited to, repeated requests for information that would 
support this claim.  The veteran has undergone numerous 
psychiatric evaluations, two of which were performed at the 
veteran's prison.  The veteran has also undergone a private 
psychiatric evaluation performed at the veteran's prison in 
April 1996 and an independent medical expert, a professor in 
psychiatry, has reviewed the entire case. 

As noted in the Board's March 1995 remand, the veteran was 
asked to provide the names and addresses of all sources of 
medical treatment he has received for his psychiatric 
disorder, both prior and subsequent to his period of military 
service.  The veteran specifically denied any treatment for 
his psychiatric disability prior to his enlistment into the 
active service.  This statement is in conflict with the July 
1967 medical report, which indicates that the veteran's 
family physician hospitalized him for observation and 
psychiatric evaluation prior to his enlistment into the 
active service.  

As stated by the Court in Olson v. Principi, 3 Vet. App. 480, 
483 (1992), full compliance with the statutory duty to assist 
includes VA assistance in obtaining relevant records from 
private physicians when the veteran has provided "concrete 
data as to time, place, and identity."  As the veteran has 
stated that he did not undergo psychiatric treatment prior to 
his entrance into the active service, the Board finds no duty 
to assist him in the obtainment of these records.

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

The RO has made an extensive effort to obtain medical records 
cited by the veteran.  Accordingly, the Board finds that the 
VA has fulfilled its duty to assist the veteran in the 
obtaining of all pertinent medical records that would support 
his claim.  Consequently, the Board will proceed with the 
adjudication of the veteran's claim. 

III.  Entitlement to Service Connection 
for PTSD

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  Under the 
provisions for direct service connection for PTSD under 
38 C.F.R. § 3.304(f) (1999), service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(diagnosis of mental 
disorder); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to this combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See Moreau v. Brown, 9 Vet. 
App. 389, 394 (1996).  The VA regulation was changed in June 
1999 to conform to the Court's determination in Cohen v. 
Brown, 10 Vet. App. 128 (1997).  As the Cohen determination 
was in effect when the RO reviewed this case, the Board finds 
no prejudice to the veteran in proceeding with this case at 
this time.  See Bernard v. Brown,  4 Vet. App. 384 (1993).

The record before the Board demonstrates that PTSD has been 
diagnosed.  The veteran has reported that he was exposed to 
stressful incidents in active service that resulted in PTSD.  
Some medical providers, though by no means all, appear to 
have accepted the veteran's account of his experiences as 
supporting a diagnosis of PTSD.  Notwithstanding, as stated 
by the Court, "[j]ust because a physician or other health 
professional accepted the appellant's description of his 
active service experiences as credible and diagnosed the 
appellant as suffering from PTSD does not mean the [Board is] 
required to grant service connection for post-traumatic 
stress disorder."  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood, 1 
Vet. App. at 192.  It is also clear that the Board is not 
required to accept an appellant's statements regarding his 
alleged symptoms, including nightmares, flashbacks, and other 
difficulties he associates with his active service, if the 
Board does not find the veteran's statements regarding his 
symptoms to be credible.

The starting point for any determination with regard to PTSD 
is one or more "stressors."  The question of a "stressor" 
also bears upon credibility determinations, as certain 
veterans who "engaged in combat with the enemy" gain 
evidentiary presumptions.   38 C.F.R. § 3.304(d) (1999).  
Under the controlling regulation, there must be credible 
supporting evidence that the claimed service stressor 
actually occurred.  38 C.F.R. § 3.304(f).  The existence of 
an event alleged as a "stressor" that results in PTSD, 
though not the adequacy of the alleged event to cause PTSD, 
is an adjudicative, not a medical determination.  Zarycki v. 
Brown, 6 Vet. App. 91 (1993).

The veteran primarily has contended that he was exposed to 
two major stressors during his active service: (1) the 
veteran has reported that his friend Bill was killed during a 
rocket attack in the Vietnam War; and (2) the veteran has 
indicated being exposed to constant mortar and rocket attack 
fire during his active service.  While other stressors have 
been indicated, including exposure to sniper rifle fire, the 
veteran's inconsistencies within his statements make the 
preparation of an accurate stressor listing difficult.  For 
example, in August 1989, the veteran submits a report of his 
medical history in which he makes no reference to his friend 
Bill being killed.  However, in a later identical form, the 
veteran refers to his friend Bill being killed.  At this 
time, the veteran also indicates being wounded with shrapnel 
to the face.  In the previous form, the veteran made no such 
reference to any combat-related injury. 

The veteran has primarily focused his petition for PTSD on 
the two alleged stressors cited above.  Accordingly, the 
Board will focus attention on those stressors specifically 
cited by the veteran and his representative.  Other alleges 
stressors cited by the veteran sporadically during this case 
are found to be inconsistent, not credible, and incapable of 
substantiation.   

Under the framework established in Zarycki, the Board must 
make an explicit determination as to whether the veteran 
engaged in combat with the enemy.  The question of what 
evidence is considered satisfactory proof that a veteran 
engaged in combat with the enemy was addressed by the VA 
General Counsel in VAOPGCPREC 12-99 (October 18, 1999), when 
the General Counsel held that the plain language of 
38 U.S.C.A. § 1154(b) requires that the veteran have 
"personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  It was indicated that the determination 
as to whether a veteran "engaged in combat with the enemy" 
necessarily must be made on a case-by-case basis with 
reference to the general statutory standards.  Evidence that 
the veteran participated in attacking or defending an attack 
of the enemy would ordinarily show that the veteran had 
engaged in combat, but the general description would not be 
exhaustive if circumstances made in an individual case were 
found to constitute engagement in combat.  The Court has 
indicated that evidence submitted to support a claim that a 
veteran engaged in combat may include the veteran's own 
statements in an "almost unlimited" variety of other types 
of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  

In Gaines, the Court stated that 38 U.S.C.A. § 1154(b) does 
not require the acceptance of the veteran's assertions that 
he engaged in combat.  Id. at 359.  However, the Court 
appears to have made clear that the VA cannot ignore the 
veteran's assertions and must evaluate the veteran's 
statements along with all other relevant evidence.  Id.  
VAOPGCPREC 12-99 specifically noted that a reference to the 
veteran's participation in a particular "operation" or 
"campaign" may not, in and of itself, establish that the 
veteran engaged in combat.  VA General Counsel opinions are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).

In this case, based on a detailed review of the veteran's 
service and decorations, the Board finds that the evidence 
would not support conclusion that the veteran engaged in 
combat with the enemy.  The veteran's own statements, 
indicating exposure to rocket attack and the death of a 
friend during such a rocket attack, would not support the 
determination that the veteran ever participated in attacking 
or defending an attack of the enemy.  While the veteran may 
have been in a combat zone during his active service in the 
Vietnam War as a cook, the service personnel records and 
service medical records do not support the veteran's 
contention that he ever engaged in combat with the enemy.  
The veteran's own statements regarding his service are 
inconsistent and not credible.

While the report of the USASCRUR has indicated that the 
veteran may have been exposed to sporadic rocket or mortar 
attack during his active service, the Board specifically 
finds that this does not qualify the veteran as having 
engaged in "combat with the enemy."  The service records 
supplied by USASCRUR do not support the contention that the 
veteran was subjected to almost near daily bombardment by 
enemy forces.  Based on the veteran's statements and their 
inconsistency with the USASCRUR report, there is a clear 
question of whether the  veteran was ever exposed to rocket 
or mortar attack.  In any event, the Board finds a lack of 
credible evidence to support the conclusion that the veteran 
ever "engaged in combat with the enemy."

With regard to the second stressor, the alleged death of the 
veteran's friend Bill during a mortar attack in 1969, the 
Board finds that this stressor has been clearly and directly 
refuted by the report of USASCRUR.  In this report, it is 
clearly found that Bill Ashford, Jr., died as a result of an 
unknown illness on March 21, 1969.  The Board finds that the 
USASCRUR report clearly refutes the veteran's second claimed 
stressor. 

In this case, the veteran's sole viable stressor, his 
exposure to rocket and mortar attack during his active 
service, has been clearly undermined by his lack of overall 
credibility.  Based on the veteran's overall lack of 
credibility, the independent medical examiner of August 1999 
and the VA evaluator of December 1996 have concluded that the 
veteran does not suffer from PTSD.  In the opinion of the 
Board, these medical opinions are entitled to great probative 
weight.  In evaluating the probative value of competent 
medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. .As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

As stated by the Court, credibility is in the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board has 
found that the VA evaluations of December 1995, September 
1991, and the private psychiatric evaluation of April 1996 
are entitled to limited probative weight.  These medical 
reports appear to accept the veteran's accounts of his active 
service experiences without question.  They also provide 
little in the way of a compelling rational as to why the 
veteran suffers from PTSD or a psychiatric disability as the 
result of his active service.  Accordingly, they are entitled 
to extremely little probative weight.  

With regard to the independent medical opinion of August 1999 
and the VA evaluator of December 1996, the Board finds that 
the rationale for both of these opinions regarding the 
veteran's PTSD claim is compelling.  Each evaluator has 
provided a comprehensive review of the veteran's medical 
history which the Board has found convincing.  Accordingly, 
the Board finds that the veteran does not suffer from PTSD as 
the result of rocket or mortar attacks during his active 
service.  Correspondingly, the Board finds the preponderance 
of evidence against the veteran's claim for PTSD.
  

IV.  Entitlement to Service Connection
for an Acquired Psychiatric Disability  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  A psychosis will be presumed to have been incurred 
during service if it is manifested to a compensable degree 
within one year after the veteran's separation from service,  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307 and 
3.309(a) (1999).  As stated by the Court, a "determination 
of service connection requires a finding of the existence of 
a current disability and a determination or relationship 
between the disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 308, 314 (1993)

A veteran will be presumed to be in sound condition "except 
as to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or when clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service."  38 U.S.C.A. §§ 1111 (West 
1991).  In this case, in the entrance examination of the 
veteran into active service, the psychiatric evaluation was 
specifically found to be "abnormal" in that he had a 
history of stuttering.  Even so, the Board finds that the 
veteran is entitled to the presumption of soundness with 
regard to his psychiatric status.  In any event, as clearly 
reported by the veteran within the July 1967 service medical 
evaluation, he had been hospitalized by a physician for 
observation and psychiatric evaluation prior to service.  The 
nature and extent of this observation and psychiatric 
treatment is unknown because the veteran has refused to 
concede that he underwent psychiatric treatment prior to his 
active service. It also was noted in July 1967 that 
stuttering was one manifestation of his anxiety reaction.

The veteran has stated that he did not receive treatment for 
a psychiatric disability prior to his enlistment into the 
active service.  Nevertheless, based on a review of the 
veteran's statements, the Board has found the veteran to be 
not credible.  The Board has uncovered numerous 
inconsistencies in the veteran's statements regarding his 
alleged stressors and in other facts pertinent to this case.  
Simply stated, the Board does not find the veteran to be a 
credible historian.  Accordingly, the Board finds that clear 
and unmistakable evidence demonstrates that the veteran did 
undergo psychiatric treatment and evaluation prior to his 
active service and that a psychiatric condition existed prior 
to active service.  38 U.S.C.A. § 1111. The USASCRUR report, 
veteran's inconsistent statements, his refusal to concede 
that he underwent psychiatric treatment prior to his active 
service, and the independent medical report all support the 
conclusion that the veteran is not credible.

With regard to the veteran's own contention that he suffers 
from a psychiatric disability caused by his active service, 
the record does not reveal that the veteran possesses any 
medical expertise and he has not claimed such expertise.  
Consequently, his lay medical assertions, to the effect that 
his current psychiatric disability was caused by active 
service, have no probative value.  On the issue of medical 
causation, the Court has been clear that "[l]ay 
hypothesizing, particularly in absence of any supporting 
medical authority, serves no constructive purpose . . ."  
Hyder v. Derwinski, 1 Vet. App. 221, 225 (1981).  The veteran 
is not competent to provide a medical opinion as to the 
etiology of his psychiatric disability.  Espiritu, 
2 Vet. App. at 494-5.  See also Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Fluker v. 
Brown, 5 Vet. App. 296, 299 (1993); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); 
and Clarkson v. Brown, 4 Vet. App. 565, 657 (1993).

The Board has concluded that the medical evidence of record 
is against the conclusion that the veteran's current 
psychiatric disability is the result of, or has been 
aggravated by, his active service.  In making this 
determination, the Board finds that the medical evidence of 
record supports the conclusion that the veteran suffers from 
both a personality disorder and alcoholism.  Service 
connection may not be granted for a personality disorder.  
38 C.F.R. §§ 3.303(c), 4.9 (1999).  Alcoholism is not 
compensable.  38 U.S.C.A. § 105(a) (West 1991); 38 C.F.R. 
§ 3.301(a) (1999); and Barela v. West, 11 Vet. App. 280 
(1998).  In any event, for the purpose of service connection, 
no competent medical evidence linking alcoholism to the 
veteran's period of military service has been submitted.

One of the critical issues in this case is a determination of 
what type of psychiatric disability the veteran actually 
suffers.  In making this determination, the Board has 
reviewed carefully the medical evidence of record.  Based on 
this review, the Board finds that the December 1996 VA 
evaluation is entitled to the greatest probative weight.  
Based on a detailed review of the medical evidence of record, 
the VA examiner has concluded that the veteran suffers from a 
major depression secondary to his incarceration, alcohol 
abuse and dependence, a severe and chronic explosive 
disorder, and a mixed personality disorder.  Other VA and 
private medical evaluations that associate the psychiatric 
disability to either active service or to PTSD are entitled 
to limited probative weight.  These opinions are clearly 
based on the veteran's statements and alleged symptoms that 
have been found to be not credible.    

The August 1999 independent medical opinion, which concludes 
that the veteran suffers from a "longstanding history and 
anxiety which was present at least as early as the months 
before his tour in Vietnam," does not stand for the 
proposition that the veteran's anxiety disorder was caused or 
aggravated by active service.  The independent medical 
opinion merely states what must be conceded, the veteran 
suffered from some form of psychiatric disability during his 
active service.  However, for reasons noted above, including, 
but not limited to, the service enlistment evaluation and the 
July 1967 service medical report, the Board has found that 
the psychiatric disability began prior to his active service 
and was not worsened by active service.

The veteran may be awarded compensation for a preexisting 
psychiatric disability if the disability was aggravated by 
active service.  See Hunt V. Derwinski, 1 Vet. App. 292, 296 
(1991).  In his September 1992 substantive appeal, the 
veteran stated that if he "had a nervous condition before I 
went into the service, the combat experiences I suffered 
during my tour in Vietnam certainly aggravated this 
condition," as shown by his being prescribed medication 
while in Vietnam.  At this time, the veteran nearly concedes 
that he had a psychiatric disability prior to his active 
service.  Nonetheless, regarding the contention that his 
combat in Vietnam aggravated the preexisting psychiatric 
disability, the Board finds many deficiencies in this 
argument.  First, a manifestation of a psychiatric 
abnormality was noted during the veteran's enlistment 
evaluation, but no psychiatric pathology found at the time of 
his separation examination.  Second, no health care provider 
has specifically stated that the veteran's preexisting 
psychiatric disability was aggravated by active service.  
Third, he did not file a claim for this disability until many 
years following his service, indicating that the veteran 
himself did not perceive of an aggravation of his pre-service 
psychiatric disability caused by service.  Finally, the VA 
medical report of December 1996 provides a compelling 
rationale for its conclusion that the veteran suffers from a 
major depressive disorder secondary to his incarceration.  
Such a psychiatric disability would clearly not be related to 
the veteran's active service.  

Accordingly, based on a review of the evidence above, the 
Board finds that, although the veteran did undergo treatment 
for a psychiatric symptoms during service, it was either for 
his personality disorder or for a preexisting psychiatric 
disability which clearly and unmistakably existed prior to 
active service and was not aggravated by active service. 
"Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to the symptoms, is worsened."  
Hunt.  A condition that worsened during service and then 
improved due to in-service treatment to the point that it was 
no more disabling than it was at induction is analogous to a 
condition that has flared up temporarily. Id. In this case, 
given that no psychiatric abnormality was present when the 
veteran was examined for service separation and the absence 
of evidence of any psychiatric condition for many years 
thereafter, it is only reasonable to conclude that the 
"flare-ups" in service were ameliorated by the treatment 
provided therein and that his psychiatric status was 
essentially the same at service discharge as it was at 
service entrance.  No competent credible evidence to the 
contrary has been presented.  

Although the veteran is entitled to the benefit of the doubt 
when the evidence supporting a grant of his claim and the 
evidence supporting a denial of his claim are in appropriate 
proximate balance, the benefit of the doubt document is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1990).  As stated by the Court, where the 
"preponderance of the evidence" is against the claim, the 
appellant loses and the benefit of the doubt doctrine has no 
application.  Id. at 56.  "A properly supported and reasoned 
conclusion that a favorable preponderance of the evidence is 
against the claim necessarily precludes the possibility of 
the evidence also being in 'in approximate balance,'" Id. at 
58.  In this case, for the reasons cited above, the 
preponderance of the evidence is against the claim.  



ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, including claimed post-traumatic stress disorder, 
is denied. 


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 

